OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI(B&\tP^U$?NMi>©L st&tioni                       'TEXftS 7.8ailPOSTAGE»PITNEYBOWES
              STATE OF TEXAS                 h w,
               PENALTY FOR           ^^fg4,
               PRIVATE USE        ^."'Ss
                                      K£
                                                                             ZIP 78701
                                                                             02 1W
                                                                            0001401623 JUN. 17. 2015

 6/17/2015
 HAINES, RODNEY STEVE          Tr. Ct. No. A05-212-1                                      WR-83,380-04
 This is to advise that the Court has denied without written order the application for
 writ of habeas corpus.
                                                                                    Abel Acosta, Clerk

                              RODNEY STEVE HAINES                                                             '/
                              TERRELL UNIT - TDC # 1347790                                         ' ,            >
                              1300 FM 655                                                 ,-,—           ,
                              ROSHARON, TX 77583

                                                                                                              /.
                                                                                                             //

MEBH3B   775B3                   1'*iI*111J' I*'J***f"' i"**J'*iI' >*•ff'*jf 11*|>*•}*f'|'I**fJ11 Ml*